          Case 1:20-cr-00195-NONE-SKO Document 13 Filed 12/22/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00195-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   OSHAY PULLEN,                                      DATE: January 6, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for STATUS CONFERENCE on JANUARY 6, 2021. On April 17, 2020, this

18 Court issued General Order 617, which suspends all jury trials in the Eastern District of California

19 scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters

20 to a date after June 1. This, previous, and subsequent General Orders were entered to address public
21 health concerns related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00195-NONE-SKO Document 13 Filed 12/22/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). The Government’s position is that although the Speedy Trial Act does not directly address

12 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

13 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

14 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

15 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

16 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

17 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

18 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

19 by the statutory rules.

20          In light of the foregoing, this Court should consider the following case-specific facts in finding

21 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

22 (Local Code T4). 1 If continued, this Court should designate a new date for the STATUS

23 CONFERENCE. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00195-NONE-SKO Document 13 Filed 12/22/20 Page 3 of 4


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2          1.     By previous order, this matter was set for status on January 6, 2021.

 3          2.     By this stipulation, the parties now move to continue the status conference until March

 4 17, 2021, and to exclude time between January 6, 2021, and March 17, 2021, under Local Code T4.

 5          3.     The parties agree and stipulate, and request that the Court find the following:

 6                 a)      The government has represented that the discovery associated with this case

 7          includes INVESTIGATIVE REPORTS, POLICE-WORN BODY CAMERA, PHOTOGRAPHS,

 8          AND PHYSICAL EVIDENCE. All this discovery has been either produced directly to counsel

 9          and/or made available for inspection and copying.

10                 b)      Counsel for defendant desires additional time TO REVIEW DISCOVERY,

11          CONSULT WITH HER CLIENT, CONDUCT INDEPENDENT INVESTIGATION, AND

12          PURSUE POSSIBLE AVENUES OF PRE-TRIAL RESOLUTION.

13                 c)      Counsel for defendant believes that failure to grant the above-requested

14          continuance would deny him/her the reasonable time necessary for effective preparation, taking

15          into account the exercise of due diligence.

16                 d)      The government does not object to the continuance.

17                 e)      Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of January 6, 2021 to March 17,

22          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24          of the Court’s finding that the ends of justice served by taking such action outweigh the best

25          interest of the public and the defendant in a speedy trial.

26          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00195-NONE-SKO Document 13 Filed 12/22/20 Page 4 of 4


 1            IT IS SO STIPULATED.

 2
      Dated: December 21, 2020                       MCGREGOR W. SCOTT
 3                                                   United States Attorney
 4
                                                     /s/ JUSTIN J. GILIO
 5                                                   JUSTIN J. GILIO
                                                     Assistant United States Attorney
 6

 7
      Dated: December 21, 2020                       /s/ CHRISTINA CORCORAN
 8                                                   CHRISTINA CORCORAN
 9                                                   Counsel for Defendant
                                                     OSHAY PULLEN
10
                                         FINDINGS AND ORDER
11

12 IT IS SO ORDERED.

13
     Dated:     December 21, 2020                         /s/   Sheila K. Oberto        .
14                                              UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
